DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  line 2 recites “than an input” but should instead read --that an input--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama (US 2016/0146523) in view of Manole (US 2005/0188709) and Crane (US 2015/0056059).
	As to claims 1 and 3, Hatakeyama teaches a chiller assembly comprising:
	a compressor 1, a condenser 3, an expansion device 4, and an evaporator 5 connected in a closed refrigerant circuit;
	a motor 8 connected to power the compressor 1;
	a variable speed drive 9-11 operable to provide a variable voltage to the motor and a variable frequency to power the motor, the variable speed drive comprising:
	a plurality of sensors (paragraph 51); and

	a control unit 10 to control operation of the variable speed drive.
	Hatakeyama does not explicitly teach that the input current estimator is configured to reduce a chiller load in response to the estimated RMS input current exceeding a threshold value. However, Manole teaches preventing overloading of a compressor by monitoring input current and reducing the load place on an evaporator if the current exceeds a predetermined value (paragraph 40). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Hatakeyama to operate as taught by Manole by using the input current estimator to reduce a chiller load in response to the estimated RMS input current exceeding a threshold value because it would prevent malfunctions from occurring due to compressor overload.
	Hatakeyama does not explicitly teach that control unit 10 is a control panel that also controls one or more components of the chiller assembly. However, Crane teaches that it is known to utilize a control panel 40 that controls operation of a variable speed drive 52 as well as other components of a chiller assembly (paragraph 35). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Hatakeyama so to include a control panel as claimed and taught by Crane in order to provide a comprehensive control to achieve effective and efficient system operation.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama in view of Manole and Crane as applied above, and further in view of Hamdan (US 2012/0315151).
	As to claim 2, Hatakeyama, as modified, teaches determining an estimated RMS input current based on sensor data comprising a DC link voltage value detected by sensor 25 (Figs. 2 and 13; paragraphs 40 and 99), but does not explicitly teach that the sensor data includes a DC link current value. However, Hamdan teaches that it is known to estimate RMS current as a function of DC bus current (paragraph 20). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Hatakeyama to include a DC link current value in the estimation of the RMS current as taught by Hamdan in order to ensure accuracy of the RMS estimation.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama in view of Manole and Crane as applied above, and further in view of Discenzo (US 5,917,428).
	As to claims 3 and 5, Hatakeyama, as modified, does not explicitly teach transmitting a signal to display an alarm message when the estimated RMS current value violates a limit. However, Discenzo teaches displaying an alarm message when an RMS value exceeds a threshold (Fig. 5; step 222). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Hatakeyama to transmit a signal to display an alarm message when the estimated RMS .

Allowable Subject Matter
Claims 6-11, 13-14, 16-19, and 21-24 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose controlling a variable speed drive of a chiller assembly using an input RMS current value determined based on determined DC link power, determined line-to-line input voltage, determined input current, a distortion value, and a determined transformer current value in the manner as claimed.

Response to Arguments
Applicant’s arguments, see page 6, filed 7/12/2021, with respect to the objection to claim 5 have been fully considered and are persuasive. The objection has been withdrawn. 
Applicant’s arguments, see pages 7-8, filed with respect to the rejection of claims 1-3 and 5 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Manole (US 2005/0188709).
Applicant’s arguments, see page 8, filed with respect to the rejection of claims 6 and 16 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejection has been withdrawn. 
Conclusion
This action is being made NON-FINAL to afford the applicant the opportunity to respond to the new ground(s) of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763